Citation Nr: 1545487	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-42 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes planus, hallux valgus, and stress fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 2, 1988 to April 7, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.  A June 2009 rating decision continued the denial of the Veteran's claim.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Cleveland, Ohio.  A transcript of the proceeding has been associated with the claims file.

A March 2013 Board decision reopened the Veteran's previously denied claim, and remanded the claim for further development.  This matter is now returned to the Board for further review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from February 2, 1988 to April 7, 1988.  He claims that he incurred a bilateral foot disability, to include pes planus, hallux valgus, and stress fractures, as a result of his service.  In the alternative, he asserted at the Board hearing that his bilateral foot condition was aggravated by service.

The background facts of this case are set forth in the prior March 2013 Board decision that reopened and remanded the claim.  In short, the Board notes by way of background that the Veteran's December 1987 enlistment examination report reflects pes planus was noted on entry.  February 1988 records reflect that the he complained of bilateral foot pain, and rule-out stress reaction/fracture was noted.  X-rays, however, did not reveal any stress fracture, although an impression of hallux valgus was noted.  March 1988 Medical Board proceedings reflect that the Veteran became severely symptomatic with pes planus and hallux abductovalgus, and he was ultimately discharged as unfit for duty.  Post-service private treatment records dated from 2003 to 2010 and VA treatment records dated from June 2009 to March 2010 reflect that the Veteran has been followed for complaints of foot pain, and diagnoses in these records include pes planus, hallux valgus, hammertoes, osteoarthritis, TP tendonitis, and PTTD.  

In March 2013, the Board remanded the Veteran's claim in part so that all of the Veteran's records from the Social Security Administration could be associated with the claims file, which records were subsequently obtained.  

The Board also directed that the RO ask the Veteran to identify any outstanding private treatment records relating to his claim.  Pursuant to the Board's remand directive, in June 2013, the RO requested that the Veteran provide authorization forms so that any outstanding treatment records could be obtained.  No reply, however, was ever received.

The Board also remanded the claim so that any outstanding treatment records from the Dayton, Ohio, and Springfield, Ohio VA medical centers dated since 1988 could be obtained (as the Veteran testified he received treatment at these facilities for the past 20-22 years).  Subsequently, the Veteran's outstanding records from the Dayton, Ohio VA facility were associated with the claims file, which date back to 1989 to 1991.  

However, because several of these earlier records received from the Dayton, Ohio VA medical center dating from 1989 to 1991 are handwritten, it is not clear whether they include all of the Veteran's existing records from the Springfield, Ohio VA facility as well, or whether all of the Veteran's records from Springfield, Ohio remain outstanding.  The Veteran also reported to SSA that he was receiving treatment at the Springfield, Ohio, VA Outpatient Clinic (OPC) since June 2009.  The Board adds that the RO requested the records from the Springfield, Illinois facility in June 2013 and July 2013, and a faxed reply was received in July 2013 that it was the wrong facility, and that the request should be sent to Springfield, Ohio, not Illinois.  There is no record, however, of any later request by the RO to the Springfield, Ohio, facility.  Therefore, this matter should be remanded so that any outstanding VA treatment records from the Springfield, Ohio VA facility dated since 1988 may be associated with the claims file.

Finally, the Board directed that the Veteran be afforded a VA examination, which was provided in June 2013.  Unfortunately, however, the Board finds that on remand, an addendum VA medical opinion should be obtained from the VA examiner because he did not answer all of the questions posed by the Board.  Specifically, the VA examiner essentially opined, in short, that the Veteran's pes planus noted on entry into service was not permanently worsened by his service beyond the natural progress of the disease.  However, the Board notes that where a preexisting condition is noted on entry into service and there is an increase in symptoms during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  In this case, pes planus was clearly noted on entry, and there was clearly an increase in symptoms in service, as the Veteran was discharged as unfit for duty in part due to his pes planus.  Therefore, this matter should be remanded for the VA examiner to clarify whether it is clear and unmistakable that any increase was due to the natural progress of the disease.

In addition, the VA examiner did not clearly address the etiology of the Veteran's other diagnosed foot conditions, namely: hallux valgus, hammertoes, osteoarthritis, TP tendonitis, and PTTD.  Therefore, on remand, the VA examiner should also be asked to more clearly address the etiology of these other diagnosed foot conditions, including whether it is at least as likely as not that each of these conditions was caused by the Veteran's active service.

The recently associated Dayton VA treatment records dated from 1989 to 1991 include a July 1989 record showing the Veteran reported right foot pain in the same area as he had incurred a right foot stress fracture.  An x-ray of his right foot, however, was negative.  Then, a December 1991 VA consultation record indicates he reported a history of a right foot fracture, and of "continuous stress fractures" of the right foot, and an arthritic right foot was diagnosed (albeit no x-rays were taken).  A separate December 1991 VA treatment record (same date) also notes a reported history of right foot trauma three years prior, and a diagnosis of right foot pain was recorded.  The Veteran reported to Dr. J.B. in September 2009 (see SSA records) that he incurred stress fractures to his feet in service in 1988, and then in 1998, he stepped off a curb and a bone in his ankle shattered and his Achilles tendon ruptured in his left foot.  Recent VA and private radiological records, however, show no evidence of any right foot stress fracture.  See, e.g., VA, Dr. Ahmed, June 2005; VA x-rays, June 2009.  Therefore, because it remains unclear whether the Veteran actually incurred any fracture or stress fracture of either foot in service and, if so, whether there are any current residuals, this question should also be posed to the VA examiner to answer in his clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's outstanding VA treatment records from the Springfield, OHIO, OPC dated since 1988.  

If these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Provide the Veteran with another opportunity to provide completed Forms 21-4142 so that any outstanding private records from Drs. Ahmed, Becker, Goings, Thomas, and Venema may be obtained, including any records pertaining to an Achilles tendon rupture in 1998.  
If any records requested from any of these providers are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  After all of the above development has been completed, ask the same VA examiner who provided the June 2013 VA examination (or a suitable substitute if the examiner is unavailable) to review the claims file, including a copy of this remand, and to clarify as follows:

a) Whether it is "clear and unmistakable" (obvious, manifest, or undebatable) that any increase in severity of the Veteran's pes planus during service (which was noted to be moderate on entry and later assessed as severe during service) was due to the natural progress of the disease.  

b) Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's post-service diagnoses of hallux valgus, hammertoes, osteoarthritis, TP tendonitis, PTTD, and any other disability affecting the foot began in or are related to service.  Please ask the VA examiner to address each diagnosis.

Also, ask the VA examiner to clarify whether the Veteran has a current Achilles tendonitis condition, and a current "stress reaction" condition (both noted in the Veteran's service treatment records) or a fracture/stress fracture at any time since 2009.  If any current condition is found, then the VA examiner should address whether it at least as likely as not began in or is related to active service.

4.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

